DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 11, 13, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 20190035765 A1, Published January 31, 2019) in view of Kim (US 20130234190 A1, Published September 12, 2013).
As to claim 1, Cok discloses a light emitting diode (LED) display panel, comprising: 
a printed circuit board (PCB) (Cok at Fig. 8, tile substrate 10); 
a flexible substrate disposed on the PCB (Cok at Fig. 8, pixel substrate 22), 
wherein the flexible substrate has a plurality of holes (Cok at Fig. 11B, 11C, through-substrate vias 84; ¶ [0084]); and 
a pixel array formed by a first matrix circuit disposed on the flexible substrate (Cok at Figs. 1-5, 8, 12, in particular, row-select lines 30 and column data lines 40 are analogous to a first matrix circuit), 
a second matrix circuit disposed on the PCB (Cok at Fig. 8, pixel circuit 28), and 
a plurality of LEDs disposed on the PCB, collectively defining a plurality of pixels (Cok at Fig. 8, pixel elements 24R, 24G, 24B), 
wherein each of the pixels comprises a corresponding one of the LEDs and pixel circuits formed by the first matrix circuit and the second matrix circuit (Cok at Figs. 8, 12, in particular).
Cok does not disclose that a projection of each of the LEDs correspondingly overlaps with a projection of one of the holes on the flexible substrate along an extending direction of the holes.
However, Kim does disclose that a projection of each of the LEDs correspondingly overlaps with a projection of one of the holes on the flexible substrate along an extending direction of the holes (Kim at Figs. 2-3, in particular, heatsink hole 280 overlaps with LED 210; ¶ [0030] discloses “a heatsink hole 280 emitting out heat generated from the LED 210.”  ¶ [0035]).
Cok discloses a base LED device upon which the claimed invention is an improvement.  Kim discloses a comparable LED device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Cok the teachings of Kim for the predictable result of emitting out heat generated by the LED (Cok at ¶ [0030], [0035]).
As to claim 2, the combination of Cok and Kim discloses the LED display panel of claim 1, wherein the first matrix circuit comprises: a plurality of data lines extending along a first direction, configured to provide data signals to the pixels (Cok at Figs. 1-5, in particular, column data lines 30 including column-data line contact pads 32); and 
a plurality of scan lines extending along a second direction, configured to provide scan signals to the pixels (Cok at Figs. 1-5, in particular, row-select lines 40 including row-select line contact pads 42).
As to claim 3, the combination of Cok and Kim discloses the LED display panel of claim 2, wherein the second matrix circuit comprises: a plurality of power lines configured to provide power to the LEDs of the pixels; and a common electrode configured to be connected to a ground potential (Cok at ¶ [0058], [0075], [0082]).
As to claim 11, the combination of Cok and Kim discloses the LED display panel of claim 3, wherein the data lines and the scan lines of the first matrix circuit are disposed on a surface of the flexible substrate directly facing the PCB, and the power lines and the common electrode of the second matrix circuit are disposed on a surface of the PCB directly facing the flexible substrate (Cok at ¶ [0058], [0075], [0082]; MPEP 2144.04(IV, VI) establishes that changes in shape/configuration or rearrangement of parts is obvious).
As to claim 13, the combination of Cok and Kim disclose the LED display panel of claim 1, wherein a thickness and a width of signal lines in the second matrix circuit are greater than a thickness and a width of signal lines in the first matrix circuit (Cok at Figs 1-5, 8.  Examiner takes an official notice that changing the thickness or width of signal lines is well-known in the art.  In view of the officially noticed facts it would be obvious to a person of ordinary skill to alter the width of thickness of the signal lines for the well-known purpose of reducing or optimizing the resistance of the lines such that power loss and signal transfer is optimized).
As to claim 14, the combination of Cok and Kim disclose a mosaic LED display panel formed by a plurality of LED display modules butted together (Cok at Figs. 1-5), wherein each of the LED display modules is the LED display panel of claim 1 (See rejection of claim 1 above).
As to claim 15, the combination of Cok and Kim disclose the mosaic LED display panel of claim 14, wherein an integral PCB is configured to function as the PCB of each of the LED display modules, and the flexible substrates of the LED display modules are all bonded to the integral PCB (Cok at Figs. 1-5, 8).
As to claim 16, Cok discloses a method of forming a light emitting diode (LED) display panel, comprising: 
providing a flexible substrate (Cok at Fig. 8, pixel substrate 22), having a plurality of holes, a plurality of first through holes and a plurality of second through holes (Cok at Fig. 11B, 11C, through-susbrate vias 84; ¶ [0084]); 
forming a first matrix circuit on the flexible substrate (Cok at Figs. 1-5, 8, 12, in particular, row-select lines 30 and column data lines 40 are analogous to a first matrix circuit); 
providing a printed circuit board (PCB) (Cok at Fig. 8, tile substrate 10); 
forming a second matrix circuit on the PCB (Cok at Fig. 8, pixel circuit 28); 
laminating the flexible substrate and the PCB together (Cok at Fig. 8, in particular);… 
wherein the first matrix circuit, the second matrix circuit and the LEDs collectively form a pixel array defining a plurality of pixels, and each of the pixels comprises a corresponding one of the LEDs and pixel circuits formed by the first matrix circuit and the second matrix circuit (Cok at Figs. 1-5, 8, 12, in particular).
Cok does not disclose forming, by a same conductive material, a plurality of first conductive structures in the first through holes, a plurality of second conductive structures in the second through holes, and a plurality of third and fourth conductive structures in the holes; and bonding a plurality of LEDs to the third and fourth conductive structures.
However, Kim does disclose forming, by a same conductive material, a plurality of first conductive structures in the first through holes, a plurality of second conductive structures in the second through holes, and a plurality of third and fourth conductive structures in the holes (Kim at Figs. 2-3, in particular, heatsink holes 280); and 
bonding a plurality of LEDs to the third and fourth conductive structures (Kim at Figs. 2-3, in particular, heatsink hole 280 overlaps with LED 210; ¶ [0030] discloses “a heatsink hole 280 emitting out heat generated from the LED 210.”  ¶ [0035]).
Cok discloses a base LED device upon which the claimed invention is an improvement.  Kim discloses a comparable LED device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Cok the teachings of Kim for the predictable result of emitting out heat generated by the LED (Cok at ¶ [0030], [0035]).
Claims 4, 9, 10, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cok and Kim as applied to claims 3 and 16, respectively above, and in further view of Kim2 (US 20200321322 A1, Filed December 14, 2018).
As to claim 4, the combination of Cok and Kim discloses the LED display panel of claim 3.
The combination does not disclose that the pixel circuits of each of the pixels comprise:  a scan transistor, having a control end electrically connected to a corresponding one of the scan lines, a first end electrically connected to a corresponding one of the data lines, and a second end; a driving transistor, having a control end electrically connected to the second end of the scan transistor, a first end electrically connected to a corresponding one of the power lines, and a second end; and a storage capacitor having a first electrode electrically connected to the second end of the scan transistor, and a second electrode electrically connected to the first end of the driving transistor, wherein the corresponding one of the LEDs of each of the pixels has one of two electrodes electrically connected to second end of the driving transistor, and the other of the two electrodes electrically connected to the common electrode to be connected to the ground potential.
However, Kim2 does disclose that the pixel circuits of each of the pixels comprise: 
a scan transistor, having a control end electrically connected to a corresponding one of the scan lines, a first end electrically connected to a corresponding one of the data lines, and a second end (Kim2 at Fig. 4, scan transistor 201); 
a driving transistor, having a control end electrically connected to the second end of the scan transistor, a first end electrically connected to a corresponding one of the power lines, and a second end (Kim2 at Fig. 4, driving transistor 202); and 
a storage capacitor having a first electrode electrically connected to the second end of the scan transistor, and a second electrode electrically connected to the first end of the driving transistor (Kim2 at Fig. 4, storage capacitor 203), 
wherein the corresponding one of the LEDs of each of the pixels has one of two electrodes electrically connected to second end of the driving transistor, and the other of the two electrodes electrically connected to the common electrode to be connected to the ground potential (Kim2 at Fig. 4, light emitting element 200).
The combination of Cok and Kim discloses a base display device upon which the claimed invention is an improvement.  Kim2 discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cok and Kim the teachings of Kim2 for the predictable result of minimizing a wavelength deviation of light emitted from a plurality of pixels (Kim2 at ¶ [0030]).
As to claim 9, the combination of Cok and Kim discloses the LED display panel of claim 3.
The combination does not disclose at least one scan driving circuit and at least one data driving circuit, wherein the scan lines are electrically connected to the at least one scan driving circuit, the data lines are electrically connected to the at least one data driving circuit, and the at least one scan driving circuit and the at least one data driving circuit are disposed in a border area of the flexible substrate.
However, Kim2 does disclose at least one scan driving circuit and at least one data driving circuit (Kim2 at Fig. 3, Scan Drivers 104b and Data Drivers 104a), 
wherein the scan lines are electrically connected to the at least one scan driving circuit (Kim2 at Fig. 3), 
the data lines are electrically connected to the at least one data driving circuit (Kim2 at Fig. 3), and 
the at least one scan driving circuit and the at least one data driving circuit are disposed in a border area of the flexible substrate (Kim2 at Fig. 3, Scan Drivers 104b and Data Drivers 104a are in a border area).
The combination of Cok and Kim discloses a base display device upon which the claimed invention is an improvement.  Kim2 discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cok and Kim the teachings of Kim2 for the predictable result of minimizing a wavelength deviation of light emitted from a plurality of pixels (Kim2 at ¶ [0030]).
As to claim 10, the combination of Cok, Kim, and Kim2 discloses the LED display panel of claim 9, wherein at least one side of the border area of the flexible substrate is folded at an edge of the PCB (Kim2 at Fig. 3.  Examiner takes an official notice that folding a border area of a flexible substrate at the edge of the PCB is well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide such folding for the well-known purpose of decreasing a bezel size of a display).
As to claim 17, the combination of Cok and Kim discloses the method of claim 16,… 
a plurality of data lines extending along a first direction and electrically connected to the at least one data driving circuit, configured to provide data signals to the pixels (Cok at Figs. 1-5, in particular, column data lines 30 including column-data line contact pads 32); and 
a plurality of scan lines extending along a second direction and electrically connected to the at least one scan driving circuit, configured to provide scan signals to the pixels (Cok at Figs. 1-5, in particular, row-select lines 40 including row-select line contact pads 42); and 
the second matrix circuit comprises: a plurality of power lines configured to provide power to the LEDs of the pixels; and a common electrode configured to be connected to a ground potential (Cok at ¶ [0058], [0075], [0082]).
The combination does not disclose that the first matrix circuit comprises: at least one scan driving circuit and at least one data driving circuit disposed in a border area of the flexible substrate.
However, Kim2 does disclose that the first matrix circuit comprises: at least one scan driving circuit and at least one data driving circuit disposed in a border area of the flexible substrate (Kim2 at Fig. 3, Scan Drivers 104b and Data Drivers 104a).
The combination of Cok and Kim discloses a base display device upon which the claimed invention is an improvement.  Kim2 discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cok and Kim the teachings of Kim2 for the predictable result of minimizing a wavelength deviation of light emitted from a plurality of pixels (Kim2 at ¶ [0030]).
As to claim 18, the combination of Cok, Kim, and Kim2 discloses the method of claim 17, further comprising: folding at least one side of the border area of the flexible substrate at an edge of the PCB (Kim2 at Fig. 3.  Examiner takes an official notice that folding a border area of a flexible substrate at the edge of the PCB is well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide such folding for the well-known purpose of decreasing a bezel size of a display).

Allowable Subject Matter
Claims 5-8, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 5, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein for each of the pixels, the flexible substrate has a first through hole correspondingly located at a contact electrically connected to the first end of the driving transistor and a second through hole correspondingly located at a contact electrically connected to the second end of the driving transistor, a first conductive structure is formed in the first through hole to electrically connect the first end of the driving transistor to the corresponding one of the power lines, and a second conductive structure is formed in the second through hole to electrically connect the second end of the driving transistor to one of the two electrodes of the corresponding one of the LEDs.

As to claim 12, none of the prior art found by the Examiner discloses the claimed aspects of:  at least one scan driving circuit and at least one data driving circuit, wherein the at least one data driving circuit are disposed on a back surface of the PCB not facing the flexible substrate, and the PCB has a plurality of third through holes correspondingly located at each of the at least one data driving circuit, and a plurality of third conductive structures are formed in the third through holes to electrically connect the data lines to the at least one data driving circuit.

As to claim 19, the combination of Cok, Kim, and Kim2 discloses the method of claim 17, wherein the pixel circuits of each of the pixels comprise: a scan transistor, having a control end electrically connected to a corresponding one of the scan lines, a first end electrically connected to a corresponding one of the data lines, and a second end (Kim2 at Fig. 4, scan transistor 201); 
a driving transistor, having a control end electrically connected to the second end of the scan transistor, a first end electrically connected to a corresponding one of the power lines, and a second end (Kim2 at Fig. 4, driving transistor 202); and 
a storage capacitor having a first electrode electrically connected to the second end of the scan transistor, and a second electrode electrically connected to the first end of the driving transistor (Kim2 at Fig. 4, storage capacitor 203), 
wherein the corresponding one of the LEDs of each of the pixels has one of two electrodes electrically connected to second end of the driving transistor, and the other of the two electrodes electrically connected to the common electrode to be connected to the ground potential (Kim2 at Fig. 4, light emitting element 200).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein for each of the pixels, a corresponding one of the first through holes is correspondingly located at a contact electrically connected to the first end of the driving transistor, a corresponding one of the second through holes is correspondingly located at a contact electrically connected to the second end of the driving transistor, a corresponding one of the first conductive structures is formed in the corresponding one of the first through holes to electrically connect the first end of the driving transistor to the corresponding one of the power lines, and a corresponding one of the second conductive structures is formed in the corresponding one of the second through holes to electrically connect the second end of the driving transistor to the one of the two electrodes of the corresponding one of the LEDs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/07/2022